Citation Nr: 1623331	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  08-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tension headaches.

2.  Entitlement to an initial compensable disability rating for a bilateral breast reduction mammoplasty.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In March 2010, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran's claims were previously denied by the Board in a December 2014 decision which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in July 2015.  In a July 2015 order, the Court granted the Joint Motion, vacating the Board's December 2014 decision and remanding the matter for compliance with the Joint Motion.

The Board notes that the notification letter indicating receipt of the case at the Board following the Joint Motion was mailed prior to the receipt of the VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing the Veteran's current representative and, as such, was mailed to the Veteran's prior representative.  However, the Veteran's current attorney referenced the letter in subsequent correspondence, requested an extension, and submitted new evidence.  As such, and as the Veteran's claims are being remanded so that she will have further opportunity to submit new evidence, the Board may move forward with the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Joint Motion, the issues on appeal must be remanded so that VA treatment records dating since August 15, 2011, may be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).

Additionally, the Veteran last underwent VA examination to assess her service-connected tension headaches in September 2011, nearly five years ago.  As the record indicates that the Veteran's condition may have changed since September 2011, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file VA treatment records dating since August 15, 2011.

2.  After associating the above treatment records with the claims file, schedule the Veteran for a VA headache examination to assess the current severity of her service-connected tension headaches.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's tension headaches should be reported and the examiner should, to the extent possible, differentiate between symptoms of the Veteran's service-connected tension headaches and symptoms of her non-service-connected migraines.  The examiner should opine on the impact the Veteran's tension headaches have on her ability to maintain gainful employment.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




